Citation Nr: 0726848	
Decision Date: 08/28/07    Archive Date: 09/04/07

DOCKET NO.  05-20 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel







INTRODUCTION

The veteran served on active duty from June 1965 to June 
1968, including honorable service in the Republic of Vietnam

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico, which denied the benefit sought 
on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In light of the VCAA, further evidentiary development is 
necessary. 

A review of the veteran's service personnel records show his 
tour of duty in the United States Army, Pacific Command 
(USARPAC), Vietnam, was from February 1968 to May 1968.  
Also, he had become a Specialist Fourth Class, E4, as of 
November 17, 1966.  He was assigned as an equipment parts 
clerk to Co. C, 307th Engineer Battalion, 3rd Brigade of the 
82nd Airborne Division.  

In support of his claim, the veteran submitted information 
concerning his claimed stressors-namely, that he was 
involved in combat situations and experienced military sexual 
trauma.    

The veteran contends that while stationed at Fort Bragg, 
North Carolina, in 1966, he was sexually assaulted by an Air 
Force colonel.  The veteran neither disclosed the name of the 
alleged perpetrator of the sexual assault, nor did the 
veteran submit a detailed stressor statement regarding the 
alleged military sexual trauma. In June 2006, the veteran was 
sent a letter by VA requesting additional details about this 
incident, but he did not respond.

While in Vietnam, the veteran characterizes his role as that 
of an infantryman.  He engaged in small arms fire fights and 
was subjected to rocket and mortar attacks.  The veteran 
contends that he witnessed the beheading of the Viet Cong at 
the hands of the Korean military and the Marines.  He also 
indicates that he witnessed the burning down of Viet Cong 
villages.  He maintains that he participated in a "combat 
blast" in Chu Lie, which basically demolished that entire 
area.  He notes that he was present during the 1968 TET 
Offensive.  The veteran claims these incidents occurred 
between February 1968 and June 1968.  The veteran indicates 
that these events took place in, inter alia, Da Nang, Chu 
Lie, A Shau Valley, and Song Bo River.

In Pentecost v. Principi, 16 Vet. App. 124 (2002), wherein a 
veteran had submitted evidence that his unit was subjected to 
rocket attacks, the Court pointed out that corroboration of 
every detail of a stressor under such circumstances (such as 
the veteran's personal involvement) was not necessary.  See 
also Suozzi v. Brown, 10 Vet. App. 307 (1997).

In this case, the veteran provided at least a minimal 
stressor statement.  This conclusion is informed by 
precedent recognizing that the nature of VA benefit system 
is particularly "pro-claimant" and as such, a low 
evidentiary threshold is appropriate in the veterans 
context.  Hensley v. West, 212 F.3d 1255 (Fed. Cir. 2000).  

In a December 2004 VA treatment record, the veteran was 
diagnosed as having post-traumatic stress disorder.  In April 
2005, the veteran had an Axis I diagnosis under DSM-IV for 
post-traumatic stress disorder, and his Global Assessment of 
Functioning (GAF) score was assessed at a 43.  The VA 
treatment records do not reflect an opinion as to whether any 
link exists between the alleged stressors and the veteran's 
post-traumatic stress disorder diagnosis.  


Accordingly, the case is REMANDED for the following action:
		
1.  The RO should request all outstanding treatment 
records
regarding the veteran's psychiatric care 
from both at VA and non-VA medical 
facilities.

2.  The RO should send a request to the 
U.S. Army and Joint Services Records 
Research Center (JSRRC) to determine 
whether the veteran's unit was engaged in 
hostile action between mid-February 1968 
and mid-May 1968.  The veteran was 
assigned to Co. C, 307th Engineer 
Battalion, 3rd Brigade of the 82 Airborne 
Division as an equipment parts clerk.  In 
the event of a negative response from 
JSRRC, the RO should inform the veteran 
of such, and provide the details of what 
it had requested JSRRC to research.  

3.  If and only if the preceding requested 
development results in corroboration of a 
stressor, then the RO should schedule the 
veteran for a VA psychiatric or post-
traumatic stress disorder examination for 
the purpose of determining whether such 
stressor(s) alone is sufficient to account 
for a diagnosis of any ascertained post-
traumatic stress disorder.  In determining 
whether the veteran has post-traumatic 
stress disorder due to an in-service 
stressor, the examiner is hereby notified 
that only the corroborated history 
provided by the RO may be relied upon.  If 
the examiner believes that post-traumatic 
stress disorder is the appropriate 
diagnosis, she/he must specifically 
identify which stressor detailed in the 
RO's report is responsible for that 
conclusion.  The report of examination 
should include a complete rationale for 
all opinions expressed.  A detailed 
medical history of the veteran's 
psychiatric treatment should be made 
available to the examiner.  The claims 
file should also be made available to and 
reviewed by the examiner prior to the 
examination.

4.  Then, the RO should readjudicate a 
claim of service connection for post-
traumatic stress disorder.  If the 
determination remains unfavorable to the 
veteran, the RO must issue a supplemental 
statement of the case and provide him a 
reasonable period of time in which to 
respond before this case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



